OPINION — AG — ** HIGHWAY — EASEMENT — CONSIDERATIONS ** A BOARD OF COUNTY COMMISSIONERS 'MAY' LAWFULLY PURCHASE MATERIALS AND CONSTRUCT A FENCE ALONG A COUNTY ROAD IN EXCHANGE FOR A EASEMENT OR RIGHT OF WAY OVER PRIVATELY OWNED PROPERTY IN ORDER TO CONSTRUCT A PUBLIC ROAD, IF THE COST OF THE FENCE (MATERIALS — LABOR, ETC) DOES NOT EXCEED THE REASONABLE VALUE OF THE RIGHT OF WAY. (COUNTY HIGHWAY FUND, CONDEMNATION, ACQUISITION, SETTLEMENT, AGREEMENT, CITIZEN, GIFT) CITE: 19 O.S. 339 [19-339], 69 O.S. 44 [69-44], 69 O.S. 362 [69-362], OPINION NO. JUNE 15, 1957 — PITCHFORD, OPINION NO. SEPTEMBER 23, 1939 — LEWIS (JAMES P. GARRETT)